          Case 1:21-cv-00862-NONE-BAM Document 11 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   DARREN GILBERT,                                    Case No. 1:21-cv-00862-NONE-BAM

12                  Plaintiff,                          ORDER RE SETTLEMENT CONFERENCE

13          v.

14   DARYL DANIEL,

15                  Defendant.

16

17         This action has been referred to the undersigned for a settlement conference and a

18 settlement conference is currently set for October 8, 2021, at 9:30 a.m. in Courtroom 9 before the

19 undersigned. Unless otherwise permitted in advance by the Court, the attorneys who will try

20 the case shall appear at the Settlement Conference with the parties and the person or persons

21 having full authority to negotiate and settle the case on any terms at the conference.

22         Confidential Settlement Conference Statement: At least seven (7) court days prior to

23 the Settlement Conference, the parties shall submit a Confidential Settlement Conference

24 Statement directly to Judge Boone’s chambers by e-mail to SABOrders@caed.uscourts.gov. The

25 statement should not be filed with the Clerk of the Court nor served on any other party,

26 although the parties may file a Notice of Lodging of Settlement Conference Statement. Each

27 statement shall be clearly marked “confidential” with the date and time of the Settlement

28 Conference indicated prominently thereon.


                                                    1
          Case 1:21-cv-00862-NONE-BAM Document 11 Filed 09/03/21 Page 2 of 2


 1          The Confidential Settlement Conference Statement shall include the following:

 2                  A.     A brief statement of the facts of the case.

 3                  B.     A brief statement of the claims and defenses, i.e., statutory or other

 4                         grounds upon which the claims are founded; a forthright evaluation of the

 5                         parties’ likelihood of prevailing on the claims and defenses; and a

 6                         description of the major issues in dispute.

 7                  C.     A summary of the proceedings to date.

 8                  D.     An estimate of the cost and time to be expended for further discovery,

 9                         pretrial and trial.

10                  E.     The relief sought.

11                  F.     The party’s position on settlement, including present demands and offers

12                         and a history of past settlement discussions, offers and demands.

13          The Court will vacate the settlement conference if the Court finds the settlement

14 conference will be neither productive nor meaningful to attempt to resolve all or part of this case.

15 As far in advance of the settlement conference as possible, a party shall inform the Court and

16 other parties that it believes the case is not in a settlement posture so the Court may vacate or

17 reset the settlement conference.        Otherwise the parties shall proceed with the settlement

18 conference in good faith to attempt to resolve all or part of the case.

19
     IT IS SO ORDERED.
20

21 Dated:      September 3, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28


                                                     2
